TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00763-CV



                                  Jordyn McNamara, Appellant

                                                   v.

                               8 One Hundred TC LLC, Appellee


                FROM COUNTY COURT NO. 2 OF WILLIAMSON COUNTY
          NO. 16-1571-CC2, HONORABLE LAURA B. BARKER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on January 9, 2017.

On February 27, 2017, the Clerk of this Court notified the appellant that the clerk’s record had not

been filed due to her failure to pay or make arrangements to pay the fee for preparing the clerk’s

record. The notice requested that the appellant make arrangements for the clerk’s record and submit

a status report regarding this appeal by March 9, 2017. Further, the notice advised the appellant

that her failure to comply with this request could result in the dismissal of this appeal for want

of prosecution. To date, the appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If the trial court clerk fails to file the clerk’s record due to the appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellant has not established that she

is entitled to proceed without payment of costs. See id. R. 20.1 (providing procedure for establishing

inability to pay appellate filing fees); see also Tex. R. Civ. P. 145 (establishing procedure in trial

court for establishing inability to pay court costs, including preparation of appellate record). Because

the appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed for Want of Prosecution

Filed: April 25, 2017




                                                   2